Green, J.
The receipt seems to have been signed by the debtor Williams, as well as the defendant ; but it must have been understood that the defendant was relied upon as re-ceipter, for the contract of the debtor furnished no additional security whatever.
The indorsement upon the receipt, signed by the defendant, admits that a demand has been made upon him ; and although it does not contain an express admission that he had refused or neglected to comply with it, the circumstance that the defendant, after a demand is made upon him, signs a certificate of that fact, is evidence to show he had neglected to deliver the property. The defendant could have signed the certificate for no other imaginable purpose than that it might be evidence against him that a demand had been made, which he had not complied with, and thus prevent the necessity of producing witnesses to that fact, in any suit that might be commenced against him. If he complied with the demand, why sign an admission that it had been made, upon the receipt itself, and leave it in the possession of the plaintiff,
A demand with a refusal is evidence of a conversion, in such case ; and as the only question made at the trial was, whether the evidence was sufficient, the judge who tried the case was warranted in directing a verdict. Whether the evidence was sufficient to sustain the form of action adopted was matter of law. There does not appear to have been any desire that the jury should pass upon the evidence, if it was competent.

Judgment on the verdict.